ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (on pages 8-9 of the remarks) regarding the rejections under 112(a)/(b) of claims 19-20, 22, 27-28, and 30 would be convincing if the amendments were entered.  
The modification of claims 19 and 27 would require a new search before allowability could be determined.

Applicant’s arguments (on pages 9-12 of the remarks) regarding the rejections under 35 U.S.C. 103 have been fully considered but are not convincing.

Applicant argues that the combination of LEE and ZIPPRICH is improper.  On page 10 of the remarks, applicant states that ZIPPRICH teaches a two piece mounting part and thus does not teach that the abutment is a single piece.
Examiner respectfully asserts that the analogous portion (used in the combination) of ZIPPRICH’s disclosure is the “second mounting part (36)”.  This is the same shape and structure as LEE’s disclosure of an “abutment”.  Further, 

Applicant argues that the combination of LEE and ZIPPRICH is improper.  On page 10 of the remarks, applicant states that the combination destroys the principle of the abutment of LEE.
Examiner respectfully asserts that no prosthesis is shown interacting with the abutment of ZIPPRICH, such that it does not show that the thickness of a prosthetic mounted on it will be lessened on one side or another.  The thickness of the abutment of ZIPPRICH and LEE is not dimensioned, so is unclear how the abutment of ZIPPRICH would destroy the cited advantages from LEE’s Figure 6.

Applicant argues that the combination of LEE and ZIPPRICH is improper.  On page 11 of the remarks, applicant states that the combination renders LEE unsatisfactory for its intended purpose.
Examiner respectfully asserts that at no point in the rejection was it mentioned that a screw would be inserted along the longitudinal axis of the 

Applicant argues that the combination of LEE and ZIPPRICH is improper.  On page 11 of the remarks, applicant appears to argue that the combination lacks proper rationale/motivation, and states that “angulated mounting parts would not be beneficial to Lee”.
Examiner respectfully asserts that LEE discloses the use of both straight (Figure 5) and angled (Figure 6) mounting parts, but does not describe the use of them based on the variables present in ¶0009 of ZIPPRICH.  LEE teaches the use of angled mounting parts, but does not disclose the shape/structure of ZIPPRICH that allows for straight OR angled use based on the situation in the patient’s mouth.  
The statement “prima facie obvious to substitute one known element for another to yield predictable results” is an excerpt from MPEP 2143 (I)(B) and was not intended to be presented as a motivation for combination/substitution.

Applicant argues that the combination of LEE, ZIPPRICH, and BERNARD is improper.  On page 12 of the remarks, applicant states that the combination renders LEE unsatisfactory for its intended purpose.
Examiner respectfully asserts that LEE already discloses that the prosthesis has a driver axis channel that aligns with the slot in the abutment in Figure 6, 600.  LEE shows, in Figures 5 (501) and 6 (600) that there is a driver axis channel positioned where the tool can interact with the screw after the abutment and prosthesis have been assembled.  BERNARD, Figure 3 teaches a similar angled driver access channel in the prosthesis that is sized as claimed.  It is unclear how the sized driver access channel would render LEE unsatisfactory for its intended purpose due to the similarity of the configurations.

Applicant argues that the combination of LEE, ZIPPRICH, and BERNARD is improper.  On page 12 of the remarks, applicant states that the combination fails to teach the driver access channel be aligned with the slot of the substituted abutment of LEE.
Examiner respectfully asserts that the driver access channel is aligned with the slot in the sidewall of LEE in Figures 5 (501) and 6 (600).  Although not 

Applicant also provides arguments against the rejection of Claims 3, 13, 16-18, 21, 23-26, and 29 as well as 5-7, 11, and 14-15 based on their dependency with respect to claims 2, 4, and 12.  The arguments simply state that the claims are allowable based on their dependency and do not specifically address the art rejections.  Due to the arguments of Claims 2, 4, and 12 not being convincing at this time, the additional arguments of the dependent claims are equally not convincing.

Examiner notes that claim 8 has been indicated allowable, and that claims 22 and 30 would be allowable if the amendments had been entered.  Further amendments to the independent claims are conceivable to overcome the rejection using LEE, ZIPPRICH, and BERNARD. 
Figure 2 of applicants drawings show an anti-rotation feature (22) that is not found in ZIPPRICH.  
¶0031 of US 20170304027 A1 states that the abutment can be dual colored, which is not currently found in ZIPPRICH.  
Figure 2 of applicants drawings show some kind of ridges on the exterior of the abutment that are not found in ZIPPRICH.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        2 December 2021